Filing Date: 5/2/2018
371 Date: 10/4/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 5/3/2017 (GERMANY 10 2017 109 485.7)
Applicant: Tångring et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washizu (US 2015/0333233) in view of Shimokawa et al. (US 2010/0140640).
With regard to claim 20, Washizu teaches, in Fig 2, an optoelectronic semiconductor chip comprising: a semiconductor layer sequence (2) having an active layer that generates electromagnetic radiation ([0053]-[0056]), two contact elements (5) on a back side of the semiconductor layer sequence, a radiolucent cooling element (11) on a front side of the semiconductor layer sequence opposite the back side, and a siloxane-containing converter layer (4, [0066]) between the cooling element and the semiconductor layer sequence, wherein the contact elements are configured for electrical contacting of the semiconductor chip and are exposed in the unmounted state of the semiconductor chip, the cooling element is different from a growth substrate of the semiconductor layer sequence, the cooling element has a thermal conductivity of at least 0.7 W/(mK) ([0075]-[0076]).
Washizu does not explicitly teach that the semiconductor chip is free of the growth substrate.
Shimokawa teaches, in Fig 16, that the semiconductor chip (12A) is free of the growth substrate (11), “to provide an optical semiconductor device that is capable of suppressing the life reduction thereof, that can be manufactured at reduced cost, and that can be miniaturized approximately to the size of an optical semiconductor element,” ([0012]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip of Washizu with the explicit freedom from the growth substrate of Shimokawa to provide an optical semiconductor device that is capable of suppressing the life reduction thereof, that can be manufactured at reduced cost, and that can be miniaturized approximately to the size of an optical semiconductor element.
With regard to claim 21, Washizu teaches, in Fig 2, that the cooling element comprises glass ([0075]-[0076]).
With regard to claim 22, Washizu teaches, in Fig 2, that the cooling element is self-supporting, and the thickness of the cooling element is at least 250 µm ([0076]).
With regard to claim 23, Washizu/Shimokawa teaches most of the limitations of this claim as set forth above with regard to claim 22.
However, Washizu/Shimokawa does not explicitly teach that a distance between the back side of the semiconductor layer sequence and sides of the contact elements exposed in the unmounted state is at most 5 µm.  Nonetheless, the skilled artisan would know too that back side to exposed contact element sides thickness would impact the overall device size.
The specific claimed thickness, absent any criticality, is only considered to be the “optimum” thickness disclosed by Washizu/Shimokawa that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the a distance between the back side of the semiconductor layer sequence and sides of the contact elements exposed in the unmounted state is at most 5 µm is used, as already suggested by Washizu/Shimokawa.
Since the applicant has not established the criticality (see next paragraph) of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Washizu/Shimokawa.
Please note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 24, Washizu teaches, in Fig 2, a carrier (1a) arranged on the back side of the semiconductor layer sequence.
With regard to claim 25, Washizu teaches, in Fig 2, that a thickness of the cooling element is at most 100 µm ([0076]).
With regard to claim 26, Washizu/Shimokawa teaches most of the limitations of this claim as set forth above with regard to claim 20.
However, Washizu/Shimokawa does not explicitly teach that the contact elements have a thickness of at least 100 µm.  Nonetheless, the skilled artisan would know too that the contact element thickness would impact the overall device size.
The specific claimed thickness, absent any criticality, is only considered to be the “optimum” thickness disclosed by Washizu/Shimokawa that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired device size, manufacturing costs, etc. (see In re Boesch,
Since the applicant has not established the criticality (see next paragraph) of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Washizu/Shimokawa.
Please note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 27, Washizu teaches, in Fig 2, that the cooling element forms a radiation exit surface of the semiconductor chip ([0034]).
With regard to claim 28, Washizu teaches, in Fig 2, that the converter layer comprises a silicone matrix having converter particles embedded therein ([0059]).
With regard to claim 29, Washizu teaches, in Fig 2, a radiolucent adhesive layer (12) arranged between the converter layer and the cooling element.
With regard to claim 30, Washizu teaches, in Figs 6 and 7, that the converter layer is in direct contact with the cooling element (here taking the embodiments of Figs 6 and 7).
With regard to claim 31, Washizu teaches, in Fig 2, that the semiconductor layer sequence is structured at the front side (flat structure shown).
With regard to claim 32, Washizu teaches, in Fig 2, that the contact elements are laterally partially surrounded by a potting (22).
With regard to claim 33
With regard to claim 39, Washizu teaches, in Fig 2, an optoelectronic semiconductor chip comprising: a semiconductor layer sequence (2) having an active layer that generates electromagnetic radiation ([0053]-[0056]), two contact elements (5) on a back side of the semiconductor layer sequence, a radiolucent cooling element (11) on a front side of the semiconductor layer sequence opposite the back side, and a siloxane-containing converter layer (4, [0066]) between the cooling element and the semiconductor layer sequence, wherein the contact elements are configured for electrical contacting of the semiconductor chip and are exposed in the unmounted state of the semiconductor chip, the cooling element is different from a growth substrate of the semiconductor layer sequence, the cooling element has a thermal conductivity of at least 0.7 W/(mK), and the cooling element is self-supporting ([0075]-[0076]).
Washizu does not explicitly teach that the semiconductor chip is free of the growth substrate.
Shimokawa teaches, in Fig 16, that the semiconductor chip (12A) is free of the growth substrate (11), “to provide an optical semiconductor device that is capable of suppressing the life reduction thereof, that can be manufactured at reduced cost, and that can be miniaturized approximately to the size of an optical semiconductor element,” ([0012]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip of Washizu with the explicit freedom from the growth substrate of Shimokawa to provide an optical semiconductor device that is capable of suppressing the life reduction thereof, that can be manufactured at reduced cost, and that can be miniaturized approximately to the size of an optical semiconductor element.
Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2010/0140640) in view of Washizu (US 2015/0333233) and Imazu (US 2012/0302124).
With regard to claim 34, Shimokawa teaches, in Figs 8-18, a method of manufacturing an optoelectronic semiconductor chip comprising: A) growing a semiconductor layer sequence (12)  having an active layer on a growth substrate (11, Fig 8); B) applying contact elements (16) to a back side of the semiconductor layer sequence facing away from the growth substrate (Fig 12); D) removing the growth substrate (Fig 16); E) applying a converter layer (19) to a front side of the semiconductor layer sequence opposite the back side (Fig 17); F) applying a radiolucent cooling element (18, [0086]) to the front side of the semiconductor layer sequence, wherein the cooling element has a thermal conductivity of at least 0.7 W/(mK).
Shimokawa does not explicitly teach that the converter layer comprises siloxane.
Washizu teaches, in Fig 2, that the converter (4) layer comprises siloxane ([0066]), “to provide a light emitting device that has a little chromaticity unevenness in the emitted light for a long time,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Shimokawa with the converter structure of Washizu to maintain chromaticity evenness.
Shimokawa/Washizu do not explicitly teach C) depositing the semiconductor layer sequence on an auxiliary carrier; and G) completely removing the auxiliary carrier.
Imazu teaches, in Figs 6 and 12, C) depositing the semiconductor layer sequence (3) on an auxiliary carrier (80, 81); and G) completely removing the auxiliary carrier (see Fig 12), “to 
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Shimokawa/Washizu with the auxiliary carrier steps of Imazu to produce a thin light-emitting device not using a substrate on which a light-emitting element is to be mounted by an extremely simple method.
With regard to claim 35, Shimokawa teaches, in Figs 8-18, that A) to F) are performed in the specified order.
However, Shimokawa/Washizu/Imazu do not explicitly teach that G) is performed in the specified order.
It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  Also see MPEP § 2144.04 IV C.
Therefore, it would have been obvious to the ordinary artisan at the time of filing to modify the order of performing the process steps of Shimokawa/Washizu/Imazu since there is no evidence of new or unexpected results.
With regard to claim 36, Washizu teaches, in Fig 2, that the converter layer is applied by spray coating ([0175], [0152]).
With regard to claim 37.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2010/0140640) in view of Washizu (US 2015/0333233), Imazu (US 2012/0302124), and Doan et al. (US 2013/0062639).
With regard to claim 38, Shimokawa teaches, in Figs 24 and 25, that the cooling element (42) is a glass layer ([0102]).
Shimokawa/Washizu/Imazu disclose the claimed invention except for the use of spin coating instead of evaporation.  Doan teaches ([0029]) that evaporation and spin coating are equivalent glass deposition techniques known in the art.  Therefore, because these glass deposition techniques were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute evaporation for spin coating since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.